      Case 6:15-cv-06133-FPG-MWP Document 49 Filed 01/06/21 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MICHAEL MIRAN and ESTA MIRAN,                               #15-CV-6133-FPG
                                                             DECISION AND ORDER
                                       Plaintiffs,
       v.

 JERRY SOLOMON, NYS Special Assistant
 Attorney General, and ERIC T.
 SCHNEIDERMAN, NYS Attorney General,

                                     Defendants.



                                        INTRODUCTION

       Pro se Plaintiffs Michael Miran and Esta Miran were convicted by guilty plea in New York

state court on multiple counts of offering a false instrument for filing and grand larceny, arising

out of acts of Medicaid and Medicare fraud. After their convictions were affirmed on direct appeal,

they instituted this action alleging that Defendants violated their constitutional rights in connection

with the joint federal-state investigation into their fraudulent billing practices and the subsequent

criminal prosecution by the New York State Attorney General. ECF No. 1. Plaintiffs’ second

amended complaint did not survive initial screening and was dismissed for failure to state a claim.

Since that time, they have made numerous efforts to reopen the case, all of which the Court has

rejected. Most recently, the Court denied their motions for a writ of mandamus and for

reconsideration of a previously denied motion to vacate. ECF No. 47. Plaintiffs now seek

reconsideration and a declaratory judgment, ECF No. 48, raising the same jurisdictional claim the

Court has repeatedly found to be meritless. For the reasons discussed below, the Motion for

Reconsideration and a Declaratory Judgment, ECF No. 48, is DENIED.




                                                     1
        Case 6:15-cv-06133-FPG-MWP Document 49 Filed 01/06/21 Page 2 of 5




                                        BACKGROUND

        The Court assumes the parties’ familiarity with the factual background and procedural

history of this proceeding, which has been outlined in the Court’s previous orders.

        In their current motion, ECF No. 48, Plaintiffs seek reconsideration of the Court’s

November 24, 2020 decision and order, ECF No. 47, denying their motion for a writ of mandamus

and for reconsideration of a previously denied motion to vacate the judgment as void. They again

argue that their case involved the alleged overbilling of only Medicare patients and, because it only

involved Medicare, it was governed exclusively by federal law. According to Plaintiffs, this in turn

allegedly means that New York State lacked jurisdiction over the criminal investigation or

prosecution and, as a consequence, their convictions are void. As a remedy, Plaintiffs request “a

Declarative Judgment stating that the US District Court Western NY (District Court) has

jurisdiction in the Miran case.” ECF No. 48 at 1.

                                          DISCUSSION
   I.      Timeliness of the Reconsideration Motion Under Rule 59(e)
        Where a movant fails to indicate which Federal Rule of Civil Procedure applies, courts

have considered a motion for reconsideration to constitute either a motion to alter or amend a

judgment under Rule 59(e) or a motion for relief from a judgment or order pursuant to Rule 60(b).

Assoc. for Retarded Citizens of Conn., Inc. v. Thorne, 68 F.3d 547, 553 (2d Cir. 1995). Motions to

alter or amend the judgment under Rule 59(e) “must be filed no later than 28 days after the entry

of the judgment.” Fed. R. Civ. P. 59(e). Here, the order challenged by Plaintiffs was filed on

November 24, 2020. ECF No. 47. Their reconsideration motion, ECF No. 48, was filed on

December 21, 2020, twenty-seven (27) days later. Therefore, the reconsideration motion is timely

under Rule 59(e).



                                                 2
      Case 6:15-cv-06133-FPG-MWP Document 49 Filed 01/06/21 Page 3 of 5




    II.      Merits of the Motion

          “‘It is well-settled that Rule 59 is not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a “second bite at

the apple”. . . .’” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998); ellipsis in original). “Rather,

‘the standard for granting [a Rule 59 motion for reconsideration] is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the court

overlooked.’” Id. (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); alteration

in original).

          Plaintiffs admit that they presented the “only” claim asserted in their reconsideration

motion in their previous motion for reconsideration and mandamus. ECF No. 48 at 1. According

to Plaintiffs, the Health and Human Services, Office of the Inspector General, Office of

Investigations (“HHS/OIG/OI”) “assigned jurisdiction to the District Court,” and “jurisdiction was

never removed or transferred from the District Court,” which means that the “District Court retains

jurisdiction.” Id. at 2. Since Plaintiffs’ own statements demonstrate that the present motion is

nothing more than an attempt to take a “second bite at the apple,” Analytical Surveys, Inc., 684

F.3d at 52, summary denial of reconsideration is warranted on this basis alone. Moreover, the

motion is meritless, as discussed further below.

          As Plaintiffs note, the Court stated in its previous order that “state courts are courts of

general jurisdiction and are accordingly presumed to have jurisdiction over federally-created

causes of action unless Congress indicates otherwise.” ECF No. 48 at 2 (quotation and citations

omitted). Plaintiffs contend that in their case, Congress has “indicate[d] otherwise,” id. at 3,

because Congress has “establishe[d] that the District Court has jurisdiction by its official agencies,



                                                    3
      Case 6:15-cv-06133-FPG-MWP Document 49 Filed 01/06/21 Page 4 of 5




HHS/OIG/OI,” which, “as agencies of the Executive Branch and created by Congress, assigned

jurisdiction in the Miran case to the District Court.” Id. Unsurprisingly, Plaintiffs cite no legal

authority for this novel jurisdictional theory.

        The linchpin of Plaintiffs’ argument is a page from a “prosecutive action report” issued by

HHS/OIG/OI in connection with the joint federal and state investigation into their billing practices.

Id. (citing “FOIA page 198”).1 Plaintiffs indicate that to assist the Court, they have bolded and

centered the relevant portion of the report, which reads as follows: “Jurisdiction: Fed. Dis. [12]:

Western State [23]:[.]” Id. (quoting “FOIA page 198”). Plaintiffs interpret this line of text on a

computer-generated form as proving that HHS/OIG/OI unilaterally “assigned” jurisdiction to a

district court in the Western District of New York.

        The Court declines to accept Plaintiffs’ farfetched interpretation of the words,

“Jurisdiction: Fed. Dis. [12]: Western State [23]:[.]” Rather, the Court finds that there is only one

plausible reading of the notation—that it specifies the location in which the joint federal and state

fraud investigation was occurring, i.e., the geographic area within New York State covered by the

Western District of New York. The notation has no bearing whatsoever on the undisputed

jurisdiction and authority of the New York State Attorney General to criminally prosecute

Plaintiffs for the violations of the New York State Penal Law on which they were indicted. See

People v. Miran, 107 A.D.3d 28, 964 N.Y.S.2d 309, 315-16 (4th Dep’t) (“[I]t [is] obvious that the

Attorney General may prosecute any crime (here, Medicare fraud) connected to an authorized

investigation (here, Medicaid fraud). Although this prosecution involved a joint effort between

federal and state authorities, nothing in [N.Y. Exec. Law] section 63(3) prohibits such



1
  This is one of a number of documents obtained by Plaintiffs via a Freedom of Information Act (“FOIA”)
request. Plaintiffs previously submitted these documents in support of their earlier motions for relief from
judgment. See ECF Nos. 25 & 27.

                                                     4
      Case 6:15-cv-06133-FPG-MWP Document 49 Filed 01/06/21 Page 5 of 5




collaboration, and defendants’ further contention that this case had no relation to Medicaid fraud

is forfeited by their pleas[.]”) (internal and other citations omitted), lv. denied, 21 N.Y.3d 1044

(2013), recons. denied, 22 N.Y.3d 957 (2013), cert. denied, 134 S. Ct. 2312 (2014).

       Plaintiffs have not pointed to controlling decisions or data overlooked by the Court that

would alter its earlier decision. Instead, their motion impermissibly attempts to relitigate old issues

and claims the Court previously dismissed as meritless. “Disagreement with the Court’s findings

is not a basis for a Rule 59(e) motion.” Diaz v. Saul, No. 3:19-CV-00272 (WIG), 2019 WL

7037670, at *1 (D. Conn. Dec. 20, 2019). Because Plaintiffs have not met the strict criteria for

granting reconsideration, the Court adheres to its November 24, 2020 decision and denies their

request for reconsideration. Plaintiffs’ accompanying request for a “declaratory judgment” that the

Court has jurisdiction over their criminal case simply rehashes the same unmeritorious

jurisdictional arguments made in support of reconsideration and likewise is denied.

                                          CONCLUSION

       For the foregoing reasons, the Motion for Reconsideration and a Declaratory Judgment,

ECF No. 48, is DENIED.

       IT IS SO ORDERED.

       Dated: January 6, 2021
              Rochester, New York
                                                       ______________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                       Chief Judge
                                                       United States District Court




                                                  5
